Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al (7748489), in view of Enns et al (EP 3146832).


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Scheidler teaches:

“(7) Hydraulic motors 28, 30 and 32 each are a variable displacement hydraulic motor. Hydraulic motor 32 is coupled to left rear wheel 18 and hydraulic motor 30 is coupled to right rear wheel 20. Engine 28 is coupled to and drives a variable displacement main hydraulic pump 46, which in turn supplies fluid to and drives hydraulic motors 28, 30 and 32. Hydraulic motor 28 drives a multi-speed transmission 34, which in turn drives a differential gear box 36, which in turn is coupled to final drives 48 and 50, which respectively drive wheels 14 and 16.”

“(6) Control system 24 interacts with elements of a drive system 26 that incorporates hydraulic motors 28, 30 and 32, as well as a transmission 34 and a differential 36. Power is transferred from differential 36 through final drives 48 and 50, respectively to wheels 14 and 16. Hydraulic motors 28, 30 and 32 are driven by an engine 38 by way of a hydraulic pump 46. A controller 40 interacts with a sensor 42 and with tire data 44 in order to coordinate actions of drive system 26. Harvester 10 is a self-propelled vehicle 10 including chassis 12 to which is connected to the elements of drive system 26.”

“(9) Control system 24 is configured to receive signals from sensor 42, which indicates the presence or absence of an agricultural header 22. Additionally, sensor 42 will sense the type of header 22 that is connected to chassis 12. For example, if header 22 is a cornhead having a predetermined number of row units, the weight of that cornhead is known by controller 40 to be utilized by the method described herein. Additionally, if header 22 is a small grain header, the weight thereof is also known, by way of data that has been entered and is stored as a value that is accessed by controller 40.”

“(21) The present invention includes the capability of shifting gears in transmission 34 as well as changing the displacement of hydraulic motor 28 to control the torque applied to wheels 14 and 16. This enables the operator to have the capability for traversing obstacles, like levies or hills, at low speed where high torque is required and then to drive faster on level ground while harvesting or transporting without stopping to shift gears and avoiding the slipping of wheels 14, 16, 18 and 20. For a given set of tire configurations and weight distribution the present invention changes the torque applied to the wheels to prevent combine 10 from being stuck and reducing wheel spin on combine 10.

(22) The present invention commands the displacement of hydraulic motor 28, rear motors 30 and 32 and gear ratios of transmission 34 based on parameters sensed by sensor 42 as well as tire data 44.”
1. An agricultural vehicle, comprising: 
a chassis (12); 
a header carried by the chassis (22); 
an operator cab carried by the chassis (fig 1); 
a plurality of wheels carried by the chassis (14, 16, 18, 20); 
at least one wheel driver (drives / motors 28, 30, 32)  coupled to at least one of the wheels, the at least one wheel driver being configured to drive the at least one coupled wheel at a wheel drive speed (intended capability is taught above); 
a control handle placed in the operator cab, the control handle being displaceable from a zero speed position to a maximum speed position and operably coupled to the at least one wheel driver such that displacement of the control handle from the zero speed position to the maximum speed position changes the wheel drive speed by a maximum speed amount (although, the “handle” or lever is an obvious means to manually increase / decrease the drive speed, however, the handle or lever is best shown/taught in the teaching reference); and 
a controller operably coupled to the at least one wheel driver (control system 24, 40; see teaching above), 

the controller being configured to: 
receive a header type signal indicating a header type of the header (quote above); and 
output a resolution signal to the at least one wheel driver to define the maximum speed amount based at least partially on the received header type signal (high/low torque translates to speed increase / decrease, as taught above, based on the sensed header type).

Enns et al (EP 3146832) teaches driven wheels (12, 13), wheel driver (see quote), a cab (3), a speed control (34) in the form of an operator lever & an operator console, switch (34A) to select speed ranges (see quote), various different types of headers can be used (23) to provide input to the operator console. 

“The tractor includes an engine 24 carried on the frame 11 adjacent a second end 11 B of the frame. The engine is arranged to drive a series of pumps 25, 26 and 27 for generating pressurized hydraulic fluid for driving the various components of the tractor as described hereinafter. Separate pumps can be used as shown or single pump can be used with the hydraulic fluid under pressure generated thereby being separated into separate controlled fluid paths for operating the various components. The pumps communicate with the manifolds 25A and 25B located on the frame of the tractor behind the wheel 12 for connection to supply hoses 25C drive fluid to the header at a manifold 25D.”


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cab of Scheidler with the teachings of Enns, 
Because defining the maximum speed range based at least partially on the received header type signal is inherent / obvious capability in Scheidler (within the capability of the traction and/or speed control taught), 
futhermore the lever is an extremely well known mechanical device, inherent/obvious even in Scheidler’s cab, in order to increase the speed manually (slider speed range changer, in Enns).



	It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
	The same is the case with providing mechanical / manual activity in place of automatic activity or speed control.

“To the right hand of the operator is provided a speed control 34 generally in the form of a lever which can pivot forwardly and rearwardly between a reverse position at the rear, a neutral position at the center and a forward position at the front. In an intuitive manner, therefore, the operator can pull rearwardly on the lever for reverse and push forwardly on the lever for forward movement with the rate of the movement being controlled by the relative position of the lever along its sliding action. In addition there is provided a switch 34A which can be operated to select speed ranges for the driving speed of the vehicle.” (Enns)

2. The agricultural vehicle of claim 1, wherein the at least one wheel driver is configured to linearly increase the wheel drive speed as the control handle displaces from the zero speed position to the maximum speed position (combination teaches the sliding action which obviously linearly increases the speed, see Enns above)

“(9) Control system 24 is configured to receive signals from sensor 42, which indicates the presence or absence of an agricultural header 22. Additionally, sensor 42 will sense the type of header 22 that is connected to chassis 12. For example, if header 22 is a cornhead having a predetermined number of row units, the weight of that cornhead is known by controller 40 to be utilized by the method described herein. Additionally, if header 22 is a small grain header, the weight thereof is also known, by way of data that has been entered and is stored as a value that is accessed by controller 40.” (Scheidler)

3. The agricultural vehicle of claim 1, wherein the controller is further configured to: 
determine that no header is attached to the agricultural vehicle; and 
define the maximum speed amount to be a header attachment speed amount (obvious from the combination, see Scheidler above).

4. The agricultural vehicle of claim 3, wherein the controller is configured to: 
define the maximum speed amount to be between 19 and 29 kilometers per hour if the header is a disc-type header; 
define the maximum speed amount to be between 6 and 10 kilometers per hour if the header is a sickle-type header; 
define the maximum speed amount to be between 9 and 17 kilometers per hour if the header is a draper-type header; and 
define the header attachment speed amount to be between 3 and 5 kilometers per hour if no header is attached (within the capability of the combination).

It is within the capability of the combination controller (Scheidler) to define the respective max speed range per type of header.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)

“To the right hand of the operator, on the same lever as the speed control for convenient access to the operator's hand, is provided the accessory control 35 which includes a series of switches and levers for operating the position and operating parameters of the header attached to the tractor. The switches include a header height and angle control by way of a four way (two axis) switch 35A, a reel height and forward location control by way of a four way (two axis) switch 35B and a reel speed control two way one axis switch 35C so that the skilled operator can control the parameters of the header during the working action. The header is engaged by a main drive control lever 35D in many cases also be reversed in the event of a blockage and thus will include a switch 35E for allowing such reversal. Thus the console has in it the ground speed lever (on which the handle houses the header height/angle switches, reel height/fore-aft switches, reel speed control switch and display control switch), engine throttle control, speed range switch, the display module (which includes a variety of switches to control the header) etc.” (Enns)
5. The agricultural vehicle of claim 1, further comprising a display placed in the operator cab and operably coupled to the controller, the display being configured to output the header type signal to the controller (the cab of combination teaches a display taught above in Enns; it is within the capability / intended use to display and read the input from the header type sensor of Scheidler).

6. The agricultural vehicle of claim 5, wherein the display is configured to display a graphical user interface presenting a plurality of header choice icons, each of the header choice icons corresponding to a respective header type signal that is output to the controller when selected (the display or GUI is obvious to include various icons as claimed, in particular of claim 7).

7. The agricultural vehicle of claim 5, wherein the display is configured to present a plurality of maximum speed choice icons in the graphical user interface, each of the maximum speed choice icons corresponding to a respective maximum speed amount (see cl. 6).

The following methods are already addressed in the apparatus above:

8. A method of adjusting a speed resolution of a control handle of an agricultural vehicle, the agricultural vehicle comprising a plurality of wheels, at least one wheel driver coupled to at least one of the wheels and operably coupled to a controller, and a header, the method being performed by the controller and comprising: receiving a header type signal indicating a header type of the header; and outputting a resolution signal to the at least one wheel driver to define a maximum speed amount at which the at least one wheel driver drives the at least one coupled wheel, the resolution signal being based at least partially on the header type signal, the control handle being displaceable from a zero speed position to a maximum speed position and the at least one wheel driver being configured to drive the at least one coupled wheel at the maximum speed amount when the control handle is at the maximum speed position.

9. The method of claim 8, wherein the at least one wheel driver is configured to linearly increase a wheel drive speed of the at least one coupled wheel as the control handle displaces from the zero speed position to the maximum speed position (cl. 2).

10. The method of claim 8, further comprising: determining that no header is attached to the agricultural vehicle; and defining the maximum speed amount to be a header attachment speed amount (cl. 3).

11. The method of claim 10, wherein the maximum speed amount is defined by the controller to be: between 19 and 29 kilometers per hour if the header is a disc-type header; between 6 and 10 kilometers per hour if the header is a sickle-type header; between 9 and 17 kilometers per hour if the header is a draper-type header; or the header attachment speed amount between 3 and 5 kilometers per hour if the header has been detached (cl. 4).

12. The method of claim 8, wherein the agricultural vehicle comprises an operator cab and a display placed in the operator cab and operably coupled to the controller, the display being configured to output the header type signal to the controller (cl. 5).

13. The method of claim 12, wherein the display is configured to display a graphical user interface presenting a plurality of header choice icons, each of the header choice icons corresponding to a respective header type signal that is output to the controller when selected (cl. 6).

14. The method of claim 12, wherein the display is configured to present a plurality of maximum speed choice icons in the graphical user interface, each of the maximum speed choice icons corresponding to a respective maximum speed amount (cl. 7).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Foster et al (10701863) teaches a header speed dictated by the controller based on the header type identified.

“(20) When the header further comprises a cutter motor for operating the cutter bar at a prescribed header speed dictated by the computer controller, a header speed value may be stored on the computer controller in association with the identity of the header such that the programming instructions are arranged to recall the header speed value for operating the cutter motor at said header speed value in response to determination of the identity of the header.”


Karst et al (11140825) teaches in that forward travel speed requirements are based on headers used (see quote); for a harvester having a cab (36), an operator controller (47) receives signals based on the type of header used, so that the controller outputs commands based on the signals.

“Depending on the crop or other factors, headers used to harvest the crop may have significantly different geometries, weights, and forward travel speed requirements1”

“(50) Referring to FIG. 7, an operator typically occupies the cab 36 of the agricultural device and is capable of viewing the environment surrounding the agricultural work vehicle 20. As indicated above, a plurality of headers 24a, 24b may be coupled to the traction unit 28. The operator observes the header or headers 24a, 24b proximate the traction unit 28, decides the appropriate header 24a, 24b to be coupled to the traction unit 28, and actuates an operator control input device 45 based on the appropriate header 24a, 24b. Actuation of the operator control input device 45 generates one or more control signals and the operator control input device 45 sends or communicates the one or more control signals to the controller 47. The one or more control signals are associated with a particular type of header 24a, 24b and such one or more control signals may be different based on the type of header 24a, 24b. The controller 47 receives the one or more control signals from the operator control input device 45 and generates one or more control commands based on the one or more control signals received and the type of header 24a, 24b. The controller 47 outputs or communicates the one or more control commands to the header positioning assembly 32 to effect movement of the header positioning assembly 32 to the proper orientation associated with the type of header 24a, 24b to be coupled to the traction unit 28. In one example, the controller 47 outputs or communicates the one or more control commands to the adjustment actuators 80 to actuate the adjustment actuators 80 to move the adjustment mechanisms 76, which in turn effect movement of the lift actuators 72 and the lift mechanisms 56.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD F KOVACS/Primary Examiner, Art Unit 3671